DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 3/28/2022.
The claims 1 have been amended. Claims 11, 13-14, 18-20, 22-24, and 26-27 have been cancelled. 
With respect to the Examiner’s Amendment below, the Objection to the Specification has been withdrawn.
With respect to the Examiner’s Amendment below, the Objection to the Drawings has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Rosen on 5/2/2022.
The application has been amended as follows: 
IN THE SPECIFICATION (Amendment filed 10/25/2021), Pg. 3, Ln. 24
REPLACE
Likewise, it is advantageous if the first busbar and the second busbar are electrically and mechanically connected to the flexible electrically conductive element or to the cable by welding, screwing, clamping, soldering or bonding. As a result, a permanent stable connection can be achieved. An opening formed in the busbar is not covered by the flexible electrically conductive element or the cable. The cable is not mounted to the opening in the busbar. One end of the cable is mounted to the busbar at a location spaced from the opening in the busbar.
WITH
Likewise, it is advantageous if the first busbar and the second busbar are electrically and mechanically connected to the flexible electrically conductive element or to the cable by welding, screwing, clamping, soldering or bonding. As a result, a permanent stable connection can be achieved. 
END EXAMINER’S AMENDMENT
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/28/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 12, 15-16, 21, and 25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
CLAIM 1: “An electric drive unit comprising: an electric motor having a plurality of first electrical terminals; an electronic control unit having a plurality of second electrical terminals; and a plurality of electrical connections, each electrical connection formed between a respective first electrical terminal and a respective second electrical terminal such that a first busbar is connected to or embodied in the first electrical terminal, a second busbar is connected to or embodied in the second electrical terminal, and the first busbar is electrically connected to the second busbar by a flexible electrically conductive element or a cable, wherein each busbar overlaps the flexible electrically conductive element or cable in a lengthwise direction, wherein the flexible electrically conductive element or cable has a greater flexibility than the busbars, wherein the flexible electrically conductive element or cable and the busbars are separate components that are composed of the same material, wherein the first electrical terminals are not aligned together in a row, wherein the second electrical terminals are aligned together in a row, wherein the first electrical terminals are rotated with respect to one another, and wherein the flexible electrically conductive elements or cables have different lengths for spanning different distances between first and second electrical terminals”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-10, 12, 15-16, 21, and 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasija et al. (US 10477717) teaches a self-aligning busbar assembly having a housing, and busbar having various terminals.
Aneja et al. (US 10847941) teaches a busbar unit having a plurality of busbars with terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832